DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amended claims filed on August 23, 2021.  Claims 1-3, 5 and 10-20 have been amended.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the main reason for indication of allowance is because in the prior art of record, Hu (CN 106412383 A) discloses a method to enhance brightness in video frames of a video during streaming (video chat; see translation, page 2, line 1), the method comprising: determining, by a processor (Fig. 5; See English Translation, page 11, line 52 – page 12, line 14), that a first video frame has low light (Hu teaches determining the average brightness of the video image (Fig. 1, step S101) and judging whether the average brightness of the video image is less than the preset brightness threshold (See step S102) (See English translation, page 3, line 24 – page 4, line 9)); and applying a linear correction to provide a first brightness enhancement in the first video frame that modifies a first brightness of a predetermined darkest percentage of 

Regarding claim 12, the main reason for indication of allowance is because in the prior art of record, Hu (CN 106412383 A) discloses a non-transitory computer readable medium with instructions (See English Translation, page 11, line 52 – page 12, line 14) that, when executed by one or more computers, cause the one or more computers to perform operations, the operations comprising: determining that a first video frame has low light (Hu teaches determining the average brightness of the video image (Fig. 1, step S101) and judging whether the average brightness of the video image is less than the preset brightness threshold (See step S102) (See English translation, page 3, line 24 – page 4, line 9)); and applying a linear correction to provide a first brightness enhancement in the first video frame that modifies a first brightness of a predetermined darkest percentage of pixels to be less than a darkness threshold value or a second brightness of a predetermined lightest percentage of the pixels to be greater than a lightness threshold value (Note that Hu discloses modifying the brightness of each pixel in the image by applying the difference between the brightness threshold with the average brightness of the video image (See English translation, page 4, lines 10-27)).  Also, Garrido (US Patent 10,277,829 B1) discloses a non-transitory computer readable medium (memory cache, read-only memory (ROM), and/or random access memory (RAM)) with instructions (Col. 19, line 55 – col. 20, line 14) that, when executed by one or more computers (1205 in fig. 12), cause the one or more computers to perform operations, the operations comprising: determining that a first video frame has low light (Col. 14, lines 35-37; see steps 815 in fig. 8; see also step 115 and 120 in fig. 1; col. 6, line 65 – col. 7, line 34); and applying a linear correction to provide a first brightness enhancement in the first video frame that modifies a first brightness of a 

Regarding claim 17, the main reason for indication of allowance is because in the prior art of record, Hu (CN 106412383 A) discloses a system comprising: one or more processors (Fig. 5; See English Translation, page 11, line 52 – page 12, line 14); and a memory (portable computer disk (magnetic device), a random access memory (RAM), read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), an optical fiber device, and a portable compact disc read-only memory (CDROM)) that stores instructions executed by the one or more processors, the instructions (See English Translation, page 11, line 52 – page 12, line 14) comprising: determining that a first video frame has low light (Hu teaches determining the average brightness of the video image (Fig. 1, step S101) and judging whether the average brightness of the video image is less than the preset brightness threshold (See step S102) (See English translation, page 3, line 24 – page 4, line 9)); .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311.  The examiner can normally be reached on 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
August 28, 2021